Citation Nr: 1602899	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  10-19 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to September 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claim was subsequently transferred to the St. Petersburg RO. 

In connection with his appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the St. Petersburg RO in January 2012.  A transcript of the hearing is of record. 

In an October 2012 decision, the Board awarded a 30 percent rating for the service connected migraine headaches and denied a rating in excess of 30 percent.  The Veteran appealed the Board's denial of a rating in excess of 30 percent to the U. S. Court of Appeals for Veterans Claims (Court).  In a May 2013 joint motion, the parties requested that the Court vacate the October 2012 Board decision as to the migraine headache rating to the extent that it denied a rating in excess of 30 percent and remand this aspect of the claim for readjudication.  In a June 2013 Order, the Court granted the joint motion.  The Board then remanded the claim for additional development in March 2014.  After the requisite development, the Board issued a decision in October 2014, awarding a 50 percent rating for the migraine headaches.  The Veteran appealed the Board's October 2014 decision to the Court.  An August 2015 joint motion of the parties requested that the Court vacate the October 2014 Board decision to the extent that it did not award a rating in excess of 50 percent for the migraine headaches.  The Court issued an Order the same month granting the joint motion.  The issue is now again before the Board.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.



REMAND

The Board finds that additional evidentiary development is required pursuant to the August 2015 joint motion of the parties.  In particular, the joint motion instructs VA to afford the Veteran a new examination to assess the severity of the Veteran's migraine headaches.  The Board observes, however, that the Veteran was afforded a VA examination in July 2015, the report of which clearly notes the Veteran's headaches as occurring three to four times per week, with pulsating or throbbing head pain on both sides of the head, which worsens with physical activity.  The Veteran experiences nausea, vomiting, sensitivity to light and sound, changes in vision, which lasts more than two days at a time.  In fact, the Veteran indicated he experiences left-sided pain 95 percent of the time.  The Veteran also reported experiencing prostrating attacks one time per month, which the examiner confirmed are productive of severe economic inadaptability.  The examiner concluded the Veteran's headaches are moderately to severely debilitating.  The Board finds this examination report to be current and adequate for rating purposes.

The parties also agreed that the Board had not adequately explained why the issue of entitlement to a total rating based on unemployability due to the migraines had not been raised by the record.  Since this was a basis for the joint motion, it appears likely that the Veteran will confirm at this time that he is claiming to be unemployable due to his migraines.  Moreover, since a higher rating than the assigned rating of 50 percent can only be assigned on an extra-schedular basis, the Board has determined that further development of the record is warranted before the Board decides the appeal.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should request the Veteran to specify if he is claiming that his migraines are so severe as to render him unemployable and if so to specify when they initially rendered him unemployable.

2.  The RO or the AMC should notify the Veteran and his representative of the evidence and information required to substantiate a claim for an extra-schedular rating in excess of 50 percent for migraine headaches.  It should also inform them of the evidence and information the Veteran should submit and of the assistance that VA will provide to obtain evidence on his behalf.  

3.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

4.  Then, the RO or the AMC should arrange for the Veteran to undergo a social and industrial survey.  

Based upon the interview of the Veteran and a review of the evidence of record, the social worker should provide an assessment of the impact of the Veteran's migraine headaches alone on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational background.  The social worker should also state an opinion as to whether the migraine headaches are sufficient by themselves to render the Veteran unemployable.  The social worker should also provide the rationale for any opinions expressed.

5.  The RO or the AMC also should undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claim, to include consideration of whether the claim should be referred to the Director of the VA Compensation Service for extra-schedular consideration.

If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


